          Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 1 of 8




 1                                                      HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7
                                    AT SEATTLE
 8
     KIMBERLY ANN JOHNSON,
 9
                           Plaintiff,              Case No. 2:18-cv-01678-RAJ
10
                                                   PLAINTIFF’S REPLY TO
                  v.
11                                                 DEFENDANT’S OPPOSITION
                                                   TO PLAINTIFF’S PETITION FOR
12   ALBERTSONS, LLC,
                                                   ATTORNEY FEES AND COSTS
13                         Defendant.
                                                   NOTING DATE: MAY 29, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                  JEFFREY NEEDLE
     TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                       ATTORNEY AT LAW
     AND COSTS                                                705 SECOND AVENUE, SUITE 1050
                                                                SEATTLE, WASHINGTON 98104
     Case No. 2:18-cv-01678-RAJ                               (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 2 of 8




 1                                           I. INTRODUCTION

 2          On March 6, 2020, the jury found in favor of Kimberly Johnson on her claim of retaliation

 3   under Title VII and the Washington Law Against Discrimination, RCW 40.60 et. seq. The jury

 4   found for the Defendant on the claim of gender discrimination under both statutes. Plaintiff filed a

 5   petition for fees and costs, Dkt. No. 104. The Defendant objects to the hourly rates requested, the

 6   hours expended, and a requested lodestar to the multiplier. Dkt. No. 123.

 7          For the reasons stated below, the Defendant’s objections are without merit and should be

 8   rejected. Since the presentation of its motion for fees and costs, counsel have spent an additional

 9   64.55 in reply to the Defendant’s objections to fees and costs and a tax adjustment. See Mindenbergs

10   and Needle Declarations and a Amended Proposed Order.

11                                             II. ARGUMENT

12   A. A Fee Award Should Not be Reduced Where All Claims Were Based Upon a Common
        Core of Facts.
13

14          The Defendant argues Ms. Johnson’s fee request should be reduced by 50% because she

15   only succeeded in half of her legal claims and she achieved “only limited or partial success. . . .”

16   Dkt. No. 123 at 3. Defendant argues that the claims were unrelated but even if the Court finds the

17   claims were related, “it must evaluate in light of the ‘significance of the overall relief obtained . . .

18   in relation to the hours reasonably expended on the litigation.’” Id.

19          “[C]laims are unrelated if they are distinctly different claims for relief that are based on

20   different facts and legal theories; claims are related if they involve a common core of facts or [are]

21   based on related legal theories.” Schwarz v. Secretary of Health & Human Services, 73 F.3d 895,

22   899 (9th Cir. 1995) (emphasis added). “[T]he test is whether relief sought on the unsuccessful claim

23   ‘is intended to remedy a course of conduct entirely distinct and separate from the course of conduct

24   that gave rise to the injury on which the relief granted is premised.’” Id. at 903.                         Gender

25   discrimination and retaliation for having complained about gender discrimination are related legal

26   theories. The two claims are not “entirely distinct and separate.” Moreover, the jury awarded


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                                JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                     ATTORNEY AT LAW
      AND COSTS - 1                                                          705 SECOND AVENUE, SUITE 1050
                                                                               SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                             (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 3 of 8




 1   $2,625,000 in compensatory damages and $10 million in punitive damages to Plaintiff. Despite the

 2   Defendant’s assertion to the contrary, this cannot be dismissed as “only limited or partial success.”

 3          The Defendant also argues that Ms. Johnson relied upon evidence that was exclusively

 4   related to the issue of gender discrimination, including inflated sales projections, animosity against

 5   her by Karl Schroeder, internal discussions regarding legal fee accrual, and evidence of Plaintiff’s

 6   improvement shortly before her termination. Dkt. No. 123 at 4. But all of this evidence was relevant

 7   to the claim of both gender discrimination and retaliation. Moreover, to succeed in her claim of

 8   retaliation, Ms. Johnson was required to prove a reasonable belief in the underlying discrimination.

 9   Moyo v. Gomez, 40 F.3d 982, 984 (9th Cir 1994). The Defendant ignores that Ms. Johnson also

10   relied on the exact same evidence to prove that the Defendant’s reasons for termination were a

11   pretext, to refute the affirmative defenses of “after acquired evidence” and failure to mitigate

12   damages, and to prove damages.

13   B. The Number of Hours Requested Should Not Be Reduced.

14          The Defendant personally attacks Ms. Johnson’s attorneys to argue that they regularly bill

15   for excessive hours. Dkt. No. 12 at 9-12. The Defendant attacks Jeffrey Needle for “his obstreperous

16   behaving during a deposition, failing to act in good-faith and abide by Fed. R. Civ. P. 30(f)(2)(A).”

17   Dkt. No. 123 at 10. Although unstated, this is a reference to a motion brought by D. Michael Reilly

18   to disqualify a court reporter. Dkt. No. 16. The declaration of Mr. Reilly was explicitly contradicted

19   by the Declarations of Lauren Harty, Court Reporter, Dkt. No. 20 at ¶13, Michael Nelson, Manager

20   of Seattle Deposition Reporters, Dkt. No. 21 at ¶¶10-11, and Susan Mindenbergs, Dkt. No. 19 at

21   ¶¶7-9. The Court ruled the Reilly’s motion was moot. Dkt. No. 52 at 1, n.1. Mr. Reilly’s repeated

22   insulting behavior is documented in response to his motion. Dkt. No. 19 at ¶¶6-7.

23          The Defendant relies on Chen v. Barahimi, 2:04-cv-00987-MJP (2009) to support an

24   allegation that Susan Mindenbergs lacked experience sufficient to participate in electronic

25   discovery. Dkt. No. 123 at 10. Even if true, that was eleven years ago. See Mindenbergs Decl., ¶15.

26   The Defendant also expresses concerns that Ms. Mindenbergs spent “time on tasks that should have


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                             JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                  ATTORNEY AT LAW
      AND COSTS - 2                                                       705 SECOND AVENUE, SUITE 1050
                                                                            SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                          (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 4 of 8




 1   been accomplished by less experienced professionals.” Dkt. No. 123 at 10. But Ms. Mindenbergs

 2   is a sole practitioner, and, unlike the firm of Lane Powell, less experienced professionals are

 3   unavailable. See Mindenbergs Decl., ¶11. The Defendant also relies on Woldemariam v. Seattle

 4   School District, C18-1825RSM (2019) to demonstrate that the Court decreased Ms. Mindenbergs’s

 5   hourly rate.   Dkt. No. at 123 at 10-11.        But that case involved educational Due Process

 6   Administrative Proceedings under the Individuals with Disabilities in Education Act (IDEA) about

 7   which the Court found justified a lower hourly rate. Dkt. No. 124, Ex. D; Mindenbergs Decl., ¶17.

 8          The Defendant argues that the time of a paralegal attending trial should not be included, Dkt.

 9   No. 123 at 11-12 but the Defendant had a paralegal attending trial performing the same

10   responsibilities. Moreover, Ms. Thomas’s attendance at trial was instrumental in assisting counsel

11   with preparing and presenting necessary exhibits. Mindenbergs Decl., ¶14. Although the testimony

12   of current Albertsons employees, Jackie Katanik, Lori Gruber, and Staci Marshall, were not used at

13   trial, Id. at 11-12, their depositions were essential to discover what information they knew related

14   to both claims of retaliation and discrimination.

15            The Defendant objects to Ms. Mindenbergs paralegal’s “block billing,” Dkt. No. 123 at

16   12, but neglects to define the term. “Block billing is the time-keeping method by which each lawyer

17   and legal assistant enters the total daily time spent working on a case, rather than itemizing the time

18   expended on specific tasks.” Welch v. Met. Life Ins. Co., 480 F.3d 942, 945 n2 (9th Cir. 2007). None

19   of the time spent by Ms. Thomas was “block billing.” Mindenbergs Decl., ¶14.

20          Karl Schroeder is the President of the Albertsons’ Seattle Division and a key participant in

21   the decision to terminate Ms. Johnson. He was one of most critical witnesses in the case, yet the

22   Defendant objects to the time spent in preparation for his deposition. Dkt. No. 123 at 12. Likewise,

23   the Defendant’s objections concerning the time spent responding to summary judgment and drafting

24   jury instructions are without merit. See Moreno v. City of Sacramento, 534 F.3d 1106, 1112-14 (9th

25   Cir. 2008) (“[b]y and large, the court should defer to the winning lawyer’s professional judgment as

26


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                              JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                   ATTORNEY AT LAW
      AND COSTS - 3                                                        705 SECOND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                           (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 5 of 8




 1   to how much time [s]he was required to spend on the case; after all [s]he won, and might not have,

 2   had [s]he been more of a slacker”). See Mindenbergs Decl., ¶¶9, 12.

 3          If the Court has any lingering doubts about whether the number of hours required by

 4   Plaintiff’s attorneys to win the case, it should require the Defendant to disclose the number of hours

 5   required by the Defendant to lose. See McGinnis v. Kentucky Fried Chicken of California, 51 F.3d

 6   805, 809 (9th Cir. 1994) (defendant’s “argument [that plaintiff's fee claim is excessive] might have

 7   more weight if it had not found it necessary to spend considerably more money losing than its

 8   adversary spent winning”).

 9   C. Plaintiff’s Hourly Rates are Reasonable.

10          Counsel’s hourly rates are supported by the Declaration of Victoria Vreeland, Dkt. No. 112.

11   Although the Defendant submits a declaration of David Burkett in opposition to fees and costs, Dkt.

12   No. 125, Mr. Burkett says not one word about the reasonableness of counsel’s hourly fees. The

13   Defendant offers no evidence, only argument. The Defendant argues the requested rates reflect a

14   contingent risk “where the fee is at the top for Seattle’s plaintiff’s attorneys.” But Plaintiff’s fee

15   was contingent upon winning and the rates charged by Plaintiff’s attorneys are the rates where they

16   are paid by the hour. Plaintiff’s counsel will receive 40% of the gross recovery, which includes the

17   judgment, attorney fees, tax consequences, and prejudgment interest. Mindenbergs Decl., ¶6. To

18   ascertain whether Plaintiff’s requested rates are reasonable, the Court might require Defendant to

19   disclose the hourly rates charged by its attorneys - even when they lose.

20   D. Plaintiffs are Deserving of a Multiplier to the Lodestar.

21          The Defendant argues against the application of a multiplier mostly on the grounds that this

22   was not an unusual case without substantial risk. According to the Defendant, “this was not an

23   inherently difficult case, and the key evidence marked as Plaintiff’s exhibits was in Plaintiff’s

24   possession from the outset.” Dkt. No. 123 at 6 (emphasis added). This argument, however, is

25   contradicted by the Defendant’s offer of judgment in the amount of $52,000, Dkt. No. 110 at ¶10,

26   made in response to Plaintiff’s demand of $1.78 million on January 11, 2019. Id. To the extent


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                             JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                  ATTORNEY AT LAW
      AND COSTS - 4                                                       705 SECOND AVENUE, SUITE 1050
                                                                            SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                          (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 6 of 8




 1   Defense counsel claims to have ever offered an amount which exceeds or even remotely approached

 2   Plaintiff’s demand it is simply a deliberate lie. See Needle Decl., ¶4. Contrary to the Defendant’s

 3   representations, Plaintiff relied upon numerous documents only produced in discovery, including

 4   sales and labor projections and detailed financial spreadsheets showing the results of each district

 5   and that the Seattle Division missed sales projections by tens of millions of dollars. Exhibits 133,

 6   205, 260, 351-354, 355-358, 370, 382-385. Karl Schroeder’s own handwritten note were obviously

 7   only obtained in discovery and demonstrated his retaliatory intent. Ex. 201.

 8          Contrary to the Defendant’s assertion, a superficial examination of the record will reveal that

 9   in opposition to summary judgment Ms. Johnson did not “mainly rely upon her own deposition and

10   declaration testimony.” Dkt. No. 123 at 6. She relied upon the declarations and depositions of

11   Jeffrey Glazer, former Albertsons’ Finance Director, Brandon Itaoka, former Albertsons’ Labor

12   Analyst, David Carlson, Sean Pritchard, Joel Radar (former direct reports to Ms. Johnson), and

13   deposition excerpts of Trevor Ennis, Robert Backus, John Ortiz, Karl Schroeder, Susan Morris, and

14   Jackie Katanik.

15          The Defendant argues that the review of statistical evidence is routine in Title VII cases.

16   Dkt. No. 123 at 8. But the statistical analysis routinely utilized in Title VII cases is used for the

17   purpose of proving that within certain standard deviations the lack of minority representation in the

18   work-place was not a product of random chance. The statistical analysis used in this case was

19   entirely different. Albertsons argues that Ms. Johnson knew all these financial/projections statistics

20   and could have provided that information to her lawyers. While it is true that she knew how the

21   inflated projections affected the stores’ performance in her district, she had no knowledge of how

22   the sales and labor projections were developed. Mindenbergs Decl., ¶7.

23          Here, the risk at the outset of the case the risk was substantial. Berryman v. Metcalf, 177

24   Wn. App. 644, 682, 312 P.3d 745 (2013) (“In adjusting the lodestar to account for this risk factor,

25   the trial court must assess the likelihood of success at the outset of the litigation”). The result was

26   extraordinary, including $2,625,000 in compensatory damages and $10 million in punitive damages.


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                              JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                   ATTORNEY AT LAW
      AND COSTS - 5                                                        705 SECOND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                           (206) 447-1560 fax (206) 447-1523
            Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 7 of 8




 1   E. Supplemental and Revised Request for Attorney Fees and Costs

 2          Since filing Plaintiff’s Petition for Attorneys’ Fees and Costs, Dkt. No. 104, Plaintiff’s

 3   attorneys have spent an additional 64.55 hours and incurred additional expert witness costs for Paul

 4   Torelli, Ph.D., and Victoria Vreeland. See Needle and Mindenbergs Declarations. Plaintiff has

 5   revised her multiplier request to reflect hours worked only before the jury’s verdict. Id. An

 6   Amended Proposed Order is attached.

 7                                          III. CONCLUSION

 8          The Court should award attorney fees costs as requested.

 9

10          Respectfully Submitted this 29th day of May 2020.

11

12                                                By: /s/ Jeffrey Needle
                                                  Jeffrey L. Needle, WSBA No. 6345
13                                                Law Office of Jeffrey L. Needle
14                                                Susan B. Mindenbergs, WSBA No. 20545
                                                  Law Office of Susan B. Mindenbergs
15                                                705 Second Avenue, Suite 1050
                                                  Seattle, WA 98104
16                                                Telephone: (206) 447-1560
                                                  Facsimile: (206) 447-1523
17                                                Email: jneedlel@wolfnet.com
18                                                Email: susanmm@msn.com
                                                  Attorneys for Plaintiff
19

20

21

22

23

24

25

26


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                           JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                ATTORNEY AT LAW
      AND COSTS - 6                                                     705 SECOND AVENUE, SUITE 1050
                                                                          SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                        (206) 447-1560 fax (206) 447-1523
             Case 2:18-cv-01678-RAJ Document 129 Filed 05/29/20 Page 8 of 8




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify and declare that on May 29, 2020, the foregoing document was electronically

 3   filed with the Clerk of the Court using the CM/ECF system, which automatically generated an

 4   electronic notification of such filing to all parties in the case who are registered users of the CM/ECF

 5   system. I hereby certify that the foregoing document was sent to the following participants:

 6      D. Michael Reilly, WSBA No. 14674
 7      Sean D. Jackson, WSBA No. 33615                            Legal Messenger
        Beth G. Joffe, WSBA No. 42782                              Facsimile
 8      David G. Hosenpud, pro hac vice                            Electronic Mail
        LANE POWELL PC                                             U.S. First Class Mail
 9      1420 Fifth Avenue, Suite 4200                              eFiling/eService
        P.O. Box 91302                                          ⊠   CM/ECF
10      Seattle, WA 98111-9402
11      Telephone: (206) 223-7000
        Facsimile: (206) 223-7107
12      Email: reillym@lanepowell.com
        Email: jacksons@lanepowell.com
13      Email: joffeb@lanepowell.com
        Email: hosenpudd@lanepowell.com
14
        Attorneys for Defendant
15

16          The foregoing statement is made under the penalty of perjury under the laws of the United

17   States of America and the State of Washington and is true and correct.

18          DATED this 29th day of May 2020.

19
                                                    By: /s/ Christine A. Thomas
20                                                  Christine A. Thomas, Paralegal
                                                    Law Office of Susan B. Mindenbergs
21                                                  705 Second Avenue, Suite 1050
                                                    Seattle, WA 98104
22                                                  Telephone: (206) 447-1560
                                                    Facsimile: (206) 447-1523
23                                                  Email: christine@sbmlaw.net
24

25

26


      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                              JEFFREY NEEDLE
      TO PLAINTIFF’S PETITION FOR ATTORNEY FEES                                   ATTORNEY AT LAW
      AND COSTS - 7                                                        705 SECOND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
      Case No. 2:18-cv-01678-RAJ                                           (206) 447-1560 fax (206) 447-1523
